Title: To Alexander Hamilton from John Wilkins, Junior, 20 August 1799
From: Wilkins, John, Jr.
To: Hamilton, Alexander


Philadelphia, August 20, 1799. “… There ought to be a plan adopted such as you propose for the providing & issuing of Military supplies; or that the Quarter Master General & his deputies should procure the articles appertaining to their department; and that there should be a Commissary of Military stores, who should have the providing of all supplies relating to the Ordnance Department, & whose Deputies within the army should have the safe keeping & issuing of them, & have the direction of the Armourers & artillery artificers. This plan would have one advantage, that the Quarter Master General and the Commissary of Military stores, from their knowledge & experience, would be the best judges of the quality & kind of articles requisite to their respective Departments. I am afraid the supply of wood in the “Regulations” will be found too small. At Detroit a general order was issued in Septr. 1797 fixing the allowance of wood, which was much greater than that now proposed, yet below what had been allowed by the British & it was found little enough.…”
